Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-21-00145-CV

                                             Arthur BOUIER,
                                                 Appellant

                                                     v.

                                              JEFF 1, LLC,
                                                Appellee

                      From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2020-CI-00448
                              Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: June 9, 2021

DISMISSED FOR WANT OF PROSECUTION

           In this appeal of a judgment from a trespass-to-try title case, Appellant filed his brief on

May 7, 2021, but Appellant’s brief did not comply with Rule 38.1 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 38.1. On May 13, 2021, we advised Appellant that his brief had

the following defects:

           •   the Statement of the Case is just over two pages long, discusses the facts, and includes
               arguments, contra id. R. 38.1(d);
           •   the Statement of Facts refers to numerous documents, but it has only one citation to the
               clerk’s record, and it refers to several documents or authorities that appear to be outside
               the appellate record, contra id. R. 38.1(g); Greystar, LLC v. Adams, 426 S.W.3d 861,
                                                                                          04-21-00145-CV


            865 (Tex. App.—Dallas 2014, no pet.) (“[A]n appellate court may not consider matters
            outside the record . . . .”);
        •   the Argument section contains no citations to the record, contra id. R. 38.1(i);
        •   there is no Appendix, contra id. R. 38.1(k); and
        •   the Certificate of Compliance omits the required word count, contra id. R. 9.4(i)(3).

        In our May 13, 2021 order, we struck Appellant’s brief and ordered Appellant to file an

amended brief by May 24, 2021. We advised Appellant that the amended brief must correct all

the violations listed above and fully comply with the applicable rules. See, e.g., id. R. 9.4, 9.5,

38.1. We warned Appellant that if the amended brief did not comply with our order, we “may

strike the brief, prohibit [Appellant] from filing another, and proceed as if [Appellant] had failed

to file a brief.” See id. R. 38.9(a); see also id. R. 38.8(a) (authorizing this court to dismiss an appeal

if an appellant fails to timely file a brief).

        Appellant has not filed a response to our May 13, 2021 order. Therefore, we dismiss this

appeal for want of prosecution. See TEX. R. APP. P. 9.4, 38.8(a)(1), 38.9(a), 42.3(b),(c).

                                                     PER CURIAM




                                                   -2-